To compel respondent to pay over to relator a balance remaining unpaid, of the one-half of certain specific taxes, which had been paid into the state treasury by mining corporations situated in said county.
Granted January 11, 1861.
The respondent contended that the application is not in due form and that there had been no legal appropriation of the moneys claimed.
Held, that the order was sufficient in form and substance, and that the statute of 1853 (Comp. Laws, Sec. 990), is a standing appropriation of one-half of the specific taxes, collected from mining corporations, to the counties respectively